Exhibit 10.5

 

FinTech Acquisition Corp. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

Attention: James McEntee

 

Dated: January 19, 2017

 

FinTech Investor Holdings II, LLC (“Lender”) hereby agrees to make to FinTech
Acquisition Corp. II (“Borrower”), one or more loans for the purposes described
in paragraph 2 hereof, in amounts and upon the terms and conditions set forth
below:

 

1. AMOUNT

 

Lender shall make one or more loans (hereafter sometimes referred to
collectively as the “Loans” and each individually as a “Loan,”) to Borrower in
the maximum aggregate amount for all Loans of $1,100,000, subject to the terms
and conditions contained herein.

 

For each Loan requested by Borrower, Borrower shall submit a written notice
stating the amount of the Loan being requested, disbursement instructions, and
the required disbursement date. Unless waived by Lender, such notice shall be
delivered to Lender by Borrower not less than five (5) business days prior to
the requested disbursement date. For these purposes, a “business day” is any day
that is not a Saturday or Sunday, or a day on which commercial banks in New
York, New York are authorized or required by law to remain closed. Each Loan
shall be evidenced by a Promissory Note from Borrower to Lender in the form
annexed hereto as Exhibit A (each, a “Promissory Note”).

 

2. PURPOSES

 

The proceeds of the Loans shall only be requested, and shall only be used, to
fund the Borrower’s working capital requirements and expenses relating to the
identification and acquisition of one or more businesses, or if no such
acquisition is completed, expenses in connection with the liquidation of
Borrower.

 

3. PAYMENT TERMS

 

The entire aggregate principal balance of the Loans, and all of the Promissory
Notes evidencing the Loans, shall be due and payable in full on the date upon
which the Borrower completes an acquisition or other business combination with
one or more businesses, as more particularly set forth in the prospectus dated
January 19, 2017 of the Borrower, in the section captioned “Management’s
Discussion and Analysis—Liquidity and Capital Resources”.

 

4. INTEREST RATE

 

The Loans shall bear no interest.

 

 

 

 

5. SECURITY FOR LOANS

 

The Loans shall be unsecured.

 

6. CONVERSION; DEFAULT; REMEDIES

 

  (i) The Loans may be converted into warrants to purchase common stock of the
Borrower upon the terms and conditions set forth in the form of Promissory Note
annexed hereto as Exhibit A and incorporated herein by this reference.

 

  (ii) The events of default and remedies with respect to the Loans are set
forth in the form of Promissory Note annexed hereto as Exhibit A and
incorporated herein by this reference.

 

7. LOAN FEES

 

Borrower shall not pay Lender any loan, commitment or other, similar, fees in
connection with the Loans.

 

8. MISCELLANEOUS

 

A. Assignment

 

This Commitment Letter, each Promissory Note, and the Loans, or any portion
thereof, may be assigned by Lender; provided, however, that Lender shall remain
obligated to provide Borrower with the Loans. Borrower shall not transfer or
assign (by operation of law or otherwise) this Commitment Letter without
Lender’s prior written consent which shall be in the sole and absolute
discretion of Lender. If Borrower, in any event, transfers or assigns (by
operation of law or otherwise) this Commitment Letter without Lender’s prior
written consent, this Commitment Letter shall automatically terminate and Lender
shall have no further obligation hereunder.

 

B. Expenses

 

All out-of-pocket expenses incurred by Lender in connection with this Commitment
Letter and the Loans, including any legal fees and expenses incurred by Lender
in connection with Lender enforcing its rights hereunder, shall be payable by
Borrower, on demand, whether or not any Loans are made pursuant hereto. This
obligation shall survive the termination of this Commitment Letter. In the event
of any litigation arising hereunder based on a contract claim arising hereunder,
the prevailing party shall recover its attorneys’ fees and expenses from the
unsuccessful party.

 

 

C. Entire Agreement

 

No change or modification of this Commitment Letter shall be valid unless the
same is in writing and signed by the parties hereto. This Commitment Letter
contains the entire agreement between the parties hereto and there are no
promises, agreements, conditions, undertakings, warranties and representations,
either written or oral, expressed or implied between the parties hereto other
than as herein set forth.

 

 2 

 

 

  Very truly yours,         FINTECH INVESTOR HOLDINGS II, LLC         By: /s/
Daniel G. Cohen   Name: Daniel G. Cohen   Title: Manager

 

The undersigned hereby accepts and approves this Commitment Letter.

 

  FINTECH ACQUISITION CORP.  II         By: /s/ James J. McEntee, III   Name:
James J. McEntee, III   Title: President and Chief Financial Officer

 

[FinTech II – Loan Commitment Agreement]

 

 3 

 

 

Exhibit A

 

Form of Promissory Note

 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE MAKER THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

PROMISSORY NOTE

 

$[_________] Issue Date: [DATE]

No. A-[_____] New York, New York

 

FinTech Acquisition Corp. II (the "Maker") promises to pay to the order of
FinTech Investor Holdings II, LLC (the "Payee") the principal sum of [_________]
($[_______]) in lawful money of the United States of America, on the terms and
conditions described below.

 

1. Principal. The principal balance of this Note shall be repayable on the date
(the “Maturity Date”) on which Maker consummates a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination with one or more businesses (the “Initial Business Combination”). No
amount shall be due under this Note if such Initial Business Combination is not
consummated on or before the 24 month anniversary of the date of the completion
of the Maker’s initial public offering (“IPO”).

 

2. Interest. This Note shall bear no interest.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys' fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

4. Conversion. At the Maturity Date, by providing written notice to Maker, Payee
may elect to convert any portion or all of the amount outstanding under this
Note into warrants to purchase shares of common stock of the entity surviving or
resulting from the Initial Business at a conversion price of $0.75 per one half
of one warrant. The terms and conditions of such warrants shall be as described
in the registration statement and prospectus filed with the Securities and
Exchange Commission in connection with the IPO (together, the “Registration
Statement”).

 

5. Events of Default. The following shall constitute Events of Default:

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal of,
or other payments on, this Note within five (5) business days following the date
when due.

 

6. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable under
this Note, shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

 

 4 

 

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
them or affecting their liability hereunder.

 

9. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by facsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

 

If to Maker:

 

FinTech Acquisition Corp. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

Attention: James McEntee

Email: jmcentee@fintechacquisition.com

 

If to Payee:

 

FinTech Investor Holdings II, LLC

712 Fifth Avenue

8th Floor

New York, New York 10019

Attention: Daniel Cohen

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party's on-line access provider, (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.

 

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS
THEREOF.

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 5 

 

 

12. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of the trust account (other than interest
income earned on such trust account in an amount that, when taken together with
any interest released to the Company to pay working capital expenses, does not
exceed $500,000 ) in which the proceeds of Maker’s IPO and the proceeds of the
sale of the securities issued in a private placement to be consummated
concurrently with the completion of the Initial Business Combination of the
Maker, as described in greater detail in the Registration Statement, and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the trust account (other than interest income earned on such trust
account in an amount that, when taken together with any interest released to the
Company to pay working capital expenses, does not exceed $500,000) for any
reason whatsoever.

 

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.

 

  FINTECH ACQUISITION CORP. II         By:                      Name:     Title:
 

 

 

7

 

